PER CURIAM:
Lenardo Rodrikus McGee appeals from his 117-month sentence. He contends that the district court erred in declining to vary from the advisory Sentencing Guidelines range on the basis of the harshness *620of the Guidelines’ 100:1 crack-to-powder cocaine ratio.
McGee’s claim is barred by our prior decision that a sentencing court cannot vary from the advisory Sentencing Guidelines range based on a disagreement .with the sentencing disparity for crack and powder cocaine offenses. See United States v. Eura, 440 F.3d 625, 633-34 (4th Cir.2006), petition for cert. filed, - U.S.L.W. - (U.S. June 20, 2006) (No. 05-11659). Accordingly, we affirm McGee’s sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.